Case 4:18-cv-00442-ALM-CMC Document 185 Filed 08/10/20 Page 1 of 7 PageID #: 9449



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

        Plaintiff,

  v.                                                Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

        Defendants


       PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR SANCTIONS
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37

           NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to the

  Defendants’ Motion for Sanctions Pursuant to Federal Rule of Civil Procedure 37

  (hereinafter “Motion for Sanctions”) (Doc. No. 161):

                                        Introduction

           Throughout this litigation, the Defendants casually and repeatedly accused Mr.

  Butowsky of lying. Then, without any sense of irony, they filed a Motion for Sanctions

  that is premised on a lie. They alleged that, “[a]ccording to Butowsky, the Debunking

  Websites corroborate his position that Rod Wheeler’s lawsuit against him was meritless,

  and Butowsky points to the existence of the Debunking Websites to argue that NPR had

  access to the ‘truth’ regarding Rod Wheeler, but disregarded it nonetheless.” Motion for

  Sanctions 2. As set forth herein, that statement is part of a deliberate attempt to deceive

  the Court. Mr. Butowsky has never contended that the “existence” of the websites

  corroborates anything. Instead, he has always contended that the evidence uploaded to


                                             -1-
Case 4:18-cv-00442-ALM-CMC Document 185 Filed 08/10/20 Page 2 of 7 PageID #: 9450



  those websites was sufficient to put the Defendants on notice that their statements were

  false. That distinction is critical.

         If the undersigned had prepared and submitted Mr. Butowsky’s answers to the six

  requests for admission highlighted in the Motion for Sanctions, he would have objected

  to all six of them, because the ownership or control of the websites is utterly irrelevant to

  this litigation. The only relevant issues are (1) whether the documents, recordings, and

  communications on those websites are real, and (2) whether they gave the Defendants

  sufficient notice that their statements about Mr. Butowsky were false. The Defendants

  cannot plausibly contest either of those issues, so they deliberately staged a bait-and-

  switch, focusing on the ownership or control of the websites themselves. This is but the

  latest bad-faith fishing expedition by the Defendants. See, e.g., Plaintiff’s Response to

  Defendants’ Application for Attorney Fees (Doc. No. 173) 4.

                                           Argument

         The Defendants cite the correct standard for expenses under Fed. R. Civ. P.

  37(c)(2), which reads as follows:

         If a party fails to admit what is requested under Rule 36 and if the requesting party
         later proves a document to be genuine or the matter true, the requesting party may
         move that the party who failed to admit pay the reasonable expenses, including
         attorney's fees, incurred in making that proof. The court must so order unless:

                 (A) the request was held objectionable under Rule 36(a);

                 (B) the admission sought was of no substantial importance;

                 (C) the party failing to admit had a reasonable ground to believe that it
                 might prevail on the matter; or

                 (D) there was other good reason for the failure to admit.


                                              -2-
Case 4:18-cv-00442-ALM-CMC Document 185 Filed 08/10/20 Page 3 of 7 PageID #: 9451




  Fed. R. Civ. P. 37(c)(2). In this case, “the admission[s] sought [were] of no substantial

  importance.” For purposes of this litigation, it does not matter who controlled the

  websites or who uploaded the evidence. What matters is whether the evidence was real,

  and whether the Defendants were aware of it (for purposes of establishing actual malice).

         Suppose that Mr. Butowsky’s prior counsel answered the RFAs in the affirmative,

  acknowledging Mr. Butowsky’s connection to the websites. What exactly would that

  prove or disprove with respect to Mr. Butowsky’s defamation claims?             Better yet,

  suppose that Mr. Butowsky had published the exact same materials on his own website,

  edbutowsky.com, then sent a link to Defendant Folkenflik prior to publication of the

  defamatory news story. Would Defendant Folkenflik be legally excused for ignoring the

  evidence merely because it appeared on a website connected to Mr. Butowsky? The

  Defendants cannot explain how ownership or control of the underlying website was of

  “substantial importance” to this litigation.

         Their best effort to make the issue relevant is found on page 10 of the Motion for

  Sanctions, where they suggest that ownership of the websites is relevant to whether Mr.

  Butowsky is a limited-purpose public figure. The Defendants cited WFAA-TV, Inc. v.

  McLemore, 978 S.W.2d 568, 573 (Tex. 1998), but they must have hoped that neither the

  Court nor Mr. Butowsky would read that case, because it plainly refutes their argument.

  Consider the following excerpt:

         To determine that an individual is a public figure for purposes of the public
         controversy at issue, the second Trotter/Waldbaum element requires the plaintiff
         to have had more than a trivial or tangential role in the controversy. Trotter, 818
         F.2d at 433; Waldbaum, 627 F.2d at 1297. In considering a libel plaintiff's role in a


                                                 -3-
Case 4:18-cv-00442-ALM-CMC Document 185 Filed 08/10/20 Page 4 of 7 PageID #: 9452



         public controversy, several inquiries are relevant and instructive: (1) whether the
         plaintiff actually sought publicity surrounding the controversy, Brewer v. Memphis
         Pub. Co., 626 F.2d 1238, 1254 (5th Cir.1980); (2) whether the plaintiff had access
         to the media, see, e.g., Gertz, 418 U.S. at 344, 94 S.Ct. 2997; Curtis, 388 U.S. at
         155, 87 S.Ct. 1975; and (3) whether the plaintiff “voluntarily engag[ed] in
         activities that necessarily involve[d] the risk of increased exposure and injury to
         reputation,” see Brewer, 626 F.2d at 1254; Waldbaum, 627 F.2d at 1294–95; see
         also Kassel v. Gannett Co., Inc., 875 F.2d 935, 939–40 (1st Cir.1989); Dombey v.
         Phoenix Newspapers, Inc., 150 Ariz. 476, 724 P.2d 562, 571 (Ariz.1986). “By
         publishing your views you invite public criticism and rebuttal; you enter
         voluntarily into one of the submarkets of ideas and opinions and consent therefore
         to the rough competition in the marketplace.” Dilworth v. Dudley, 75 F.3d 307,
         309 (7th Cir.1996).

  978 S.W.2d at 572–73. In WFAA-TV, reporter John McLemore literally inserted himself

  into the Bureau of Alcohol, Tobacco, and Firearms infamous 1993 raid on the Branch

  Davidian compound near Waco, Texas, entering the compound with the ATF agents and

  broadcasting the raid live. Id. at 569-570. After other journalists and media companies

  questioned his role in the raid, he sued many of them for defamation. Id. The Texas

  Supreme Court unanimously (and predictably) concluded that Mr. McLemore was a

  limited-purpose public figure. Id. at 573.

         The Defendants’ attempt to analogize that case to Mr. Butowsky’s role in the

  “Debunking Websites” is absurd. Whereas Mr. McLemore loudly and proudly inserted

  himself into the Branch Davidian raid, even broadcasting his own role in it, Mr.

  Butowsky made no attempt whatsoever to publicize his involvement in the websites or

  the Fox News story. In other words, Mr. McLemore “sought” publicity for his role in the

  raid, id. at 572, while Mr. Butowsky actively avoided publicity for his role in the Fox

  News story. The Defendants knew this before they filed their Motion for Sanctions, thus

  they made the argument in bad faith. The best evidence of their bad faith and dishonesty,


                                               -4-
Case 4:18-cv-00442-ALM-CMC Document 185 Filed 08/10/20 Page 5 of 7 PageID #: 9453



  however, is found in footnote 7 of that same motion:

          [Mr. Butowsky] has conceded his public figure status in at least two other cases
          both before and after the Court’s ruling on Defendants’ Motion to Dismiss. See
          Resp. in Opp. to Mot. to Dismiss at 10, Butowsky v. Susman & Godfrey, LLP, No.
          416-01222-2019 (416th Dist. May 20, 2019) (“Mr. Butowsky does not dispute that
          he is a public figure, at least for purposes of this litigation.”). Butowsky similarly
          conceded that he is a limited-purpose public figure at a June 10, 2020 hearing on
          Defendants’ Motions to Dismiss in a related case, Butowsky v. Gottlieb, Case No.
          4:19-cv-00180-ALM-kpj (E.D. Tex.).

  The foregoing paragraph is rife with deception, and that probably explains why the

  Defendants did not attach nor direct the Court to the actual documents that they cited. If

  they had directed the Court to the actual documents, the Court would have known that the

  defamatory statements in Susman and Gottlieb were published after the August 2017

  articles at issue in this case. Compare Second Amended Complaint (Doc. No. 72) 4-5

  with Original Petition (Susman) (available at http://lawflog.com/wp-content/uploads/

  2020/08/2019.03.06-Original-Petition-stamped.pdf) and Third Amended Complaint

  (Gottlieb)   (available   at   http://lawflog.com/wp-content/uploads/2020/08/2020.03.11-

  Third-Amended-Complaint-stamped.pdf).1 As the Defendants know, that sequence is

  critical.

          [L]imited-purpose public figures… are persons who “thrust themselves to the
          forefront of particular public controversies in order to influence the resolution of
          the issues involved ... invit[ing] attention and comment”; who voluntarily “inject[ ]
          [themselves] or [are] drawn into a particular public controversy ... assum[ing]
          special prominence in the resolution of public questions”; and who “thrust
          [themselves] into the vortex of [a] public issue ... [or] engage the public's attention
          in an attempt to influence its outcome.” Klentzman, 312 S.W.3d at 904


  1
   As witnessed by his electronic signature below, Ty Clevenger declares under penalty of perjury
  under the laws of the United States that (1) he personally and exclusively controls LawFlog.com
  and (2) he personally uploaded true and correct copies of the Original Petition at the first URL
  and the Third Amended Complaint at the second URL.

                                                -5-
Case 4:18-cv-00442-ALM-CMC Document 185 Filed 08/10/20 Page 6 of 7 PageID #: 9454



        (quoting Gertz v. Robert Welch, Inc., 418 U.S. 323, 345, 351, 352, 94 S.Ct. 2997,
        3009, 3012, 3013, 41 L.Ed.2d 789 (1974)).

  Hoskins v. Fuchs, 517 S.W.3d 834, 842 (Tex. App.—Fort Worth 2016, pet. denied). In

  this case, Mr. Butowsky didn’t thrust himself to the forefront of anything. Instead, the

  Defendants did that for him when they published their articles in August of 2017.

  Accordingly, Mr. Butowsky was not a limited-purpose public figure until the Defendants

  made him one in August of 2017. The defamatory articles at issue in Susman and

  Gottlieb, meanwhile, were published after August of 2017, i.e., after the Defendants

  made Mr. Butowsky a limited-purpose public figure. As a result, there is nothing

  remarkable about Mr. Butowsky acknowledging that, thanks to the Defendants herein, he

  was a limited-purpose public figure for purposes of Susman and Gottlieb.

        In any event, the ownership or control of the “Debunking Websites” has never

  been relevant to this case, much less of “substantial importance” to this case. Going

  forward, the undersigned will insure that Mr. Butowsky’s responses to RFAs are

  answered accurately, but the Defendants’ own Motion for Sanctions proves that it was

  filed with unclean hands.




                                            -6-
Case 4:18-cv-00442-ALM-CMC Document 185 Filed 08/10/20 Page 7 of 7 PageID #: 9455



                                        Conclusion

        Insofar as the Defendants’ RFAs sought information that was not of “substantial

  importance” to this case, and insofar as the Defendants have unclean hands, their Motion

  for Sanctions should be denied.

                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Attorney for Plaintiff Edward Butowsky




                                            -7-
